Thomas R. Rask, III, OSB No. 934031
trask@kelrun.com
Susan T. Alterman, OSB No. 870815
salterman@kelrun.com
James D. O’Donnell, OSB No. 171284
jodonnell@kelrun.com
Kell, Alterman & Runstein, L.L.P.
520 SW Yamhill, Suite 600
Portland, OR 97204
Telephone: 503/222-3531
Fax: 503/227-2980

Attorneys for Plaintiff PeaceHealth




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                      EUGENE DIVISION

PEACEHEALTH, a Washington non-profit                                          Case No.: 6:19-cv-01648-MC
corporation,

                             Plaintiff,                    STIPULATED JUDGMENT OF
                                                           PERMANENT INJUNCTION AND
                      v.                                   ORDER
HEALTH NET HEALTH PLAN OF OREGON,
INC., an Oregon corporation; and TRILLIUM
COMMUNITY HEALTH PLAN, INC., an
Oregon corporation,

                             Defendants.



                       STIPULATED PERMANENT INJUNCTION

       On October 14, 2019, Plaintiff PeaceHealth (“PeaceHealth”) filed this action against

Defendants Health Net Health Plan of Oregon, Inc. ("Health Net") and Trillium Community

Health Plan, Inc. ("Trillium"), asserting claims under the Lanham Act (15 U.S.C. § 1125) and for

Page 1 - STIPULATED JUDGMENT OF PERMANENT INJUNCTION AND ORDER
                                          KELL, ALTERMAN & RUNSTEIN, L.L.P.
                                                   ATTORNEYS AT LAW
                                              520 SW YAMHILL, SUITE 600
                                                  PORTLAND, OR 97204                                 00975313
                                               TELEPHONE (503) 222-3531
                                                FACSIMILE (503) 227-2980
injunctive relief. Health Net and Trillium are together referred to herein as the “Defendants.”

         On October 14, 2019, PeaceHealth filed a Motion for Temporary Restraining Order and

Preliminary Injunction against Defendants. The Court heard oral argument on PeaceHealth’s

Motion for Temporary Restraining Order on October 18, 2019, and on October 21, 2019, the

Court entered a Temporary Restraining Order/Preliminary Injunction. The Parties subsequently

entered into a settlement agreement which includes the entry of this permanent injunction.

         PeaceHealth and Defendants (collectively, the “Parties”) now wish to stipulate and agree

to the issuance of a permanent injunction as set forth herein, and hereby request that the Court

enter an Order, as follows:

         The Parties hereby stipulate and agree as follows:

         1.      Scope of Application. This Stipulated Permanent Injunction applies to

Defendants Health Net and Trillium, together with each of their respective agents,

representatives, employees, officers and assigns, and any persons or entities in active concert or

participation with any of them (collectively, the “Covered Parties”).

         2.      Duration. This Stipulated Permanent Injunction shall remain in effect until

April 1, 2020.

         3.      Restricted Activities – Health Net.

                 (a) Health Net shall refrain from representing in any way in any forum, that

PeaceHealth is “in network” under Health Net’s 2020 Medicare Advantage Plans.

                 (b) Health Net must put the notice described below on the websites provided

below:

                        (i) Health Net URLs on which the notice must be posted:

                               https://shop.healthnetadvantage.com/medicareadv/#/plans
Page 2 - STIPULATED JUDGMENT OF PERMANENT INJUNCTION AND ORDER
                                         KELL, ALTERMAN & RUNSTEIN, L.L.P.
                                                  ATTORNEYS AT LAW
                                             520 SW YAMHILL, SUITE 600
                                                 PORTLAND, OR 97204                             00975313
                                              TELEPHONE (503) 222-3531
                                               FACSIMILE (503) 227-2980
                    https://member.membersecurelogin.com/sso/login?service=https%3
                     A%2F%2Fmember.
                     membersecurelogin.com%2Fmedicare%2Fj_spring_cas_security_c
                     heck

                    https://www.healthnet.com/portal/member/providerSearch.action#P
                     roviderTypePlace
                     :97411:Coos%20County:OR:97411%7C10%7C43.0947438%7C-
                     124.36396630000002%7C%7C%7C%7C%7C:
                     :%7C%7Cfalse%7Cfalse%7Cfalse%7C%7Cchap
                     lin:A11%20Providers%7C%7C%7C%7C%7CGRID%7Cscore%20
                     asc%7C0%7C12
                     %7CBY_AD
                     DRESS%7CCoos%20County%7COR%7C97411%7CBandon%7C
                     false%7C%7Cfals e%7CA11%7CNEXT%7Cfalse%7Cfalse%7C

                    https://broker.brokersecureportal.com/sso/login?service=https%3A
                     %2F%2Fbroker.brokersecureportal.com%2Fbrokerconnect%2Fj_s
                     pring_cas_security_check

                    Any additional URLs to which the Parties have previously agreed
                     in writing

              (ii) Text to be posted on Health Net URLs:

              IMPORTANT NOTICE – PEACEHEALTH NOT IN-
              NETWORK AS OF 1/1/2020

              HEALTH NET HEALTH PLAN OF OREGON, INC. WILL
              NOT HAVE A CONTRACT WITH PEACEHEALTH
              BEGINNING JANUARY 1, 2020. AS A RESULT,
              PEACEHEALTH IS NON-CONTRACTED AND WILL
              NOT BE IN-NETWORK WITH ANY HEALTH NET
              HEALTH PLAN OF OREGON MEDICARE
              ADVANTAGE PLANS. NON-CONTRACTED
              PROVIDERS MAY NOT ACCEPT HEALTH NET
              INSURANCE.



Page 3 - STIPULATED JUDGMENT OF PERMANENT INJUNCTION AND ORDER
                              KELL, ALTERMAN & RUNSTEIN, L.L.P.
                                       ATTORNEYS AT LAW
                                  520 SW YAMHILL, SUITE 600
                                      PORTLAND, OR 97204                         00975313
                                   TELEPHONE (503) 222-3531
                                    FACSIMILE (503) 227-2980
                    (iii) Font, Point Size, Color and Location on URL where notice must appear:

                    On each URL, all text must be in banner format, CAPITALIZED and in

          18-point Arial font. The banner must include a red background with the text of the

          message in white lettering. The headline must be in bold font. The notice must be

          inserted between one and two inches below the top of the screen. To illustrate, the

          text will go where the words “Sample Company Post Employee Homepage

          Notice” appear in the example below:




    4.     Restricted Activities – Trillium.

           (a) Trillium shall refrain from representing in any way in any forum that

    PeaceHealth is “in network” under Trillium’s 2020 Medicare Advantage Plans.

           (b) Trillium must put the notice described below on the websites provided below:

                     (i) Trillium URLs on which the notice must be posted (in Lane County
           only):
                         https://providersearch.trilliumhealthplan.com/search-results
Page 4 - STIPULATED JUDGMENT OF PERMANENT INJUNCTION AND ORDER
                                      KELL, ALTERMAN & RUNSTEIN, L.L.P.
                                               ATTORNEYS AT LAW
                                          520 SW YAMHILL, SUITE 600
                                              PORTLAND, OR 97204                          00975313
                                           TELEPHONE (503) 222-3531
                                            FACSIMILE (503) 227-2980
                       https://providersearch.trilliumhealthplan.com/search-details
                       https://shop.trilliumadvantage.com/medicareadv/#/plans
                       https://member.membersecurelogin.com/sso/login?service=https%3
                        A%2F%2Fmember.
                        membersecurelogin.com%2Fmedicare%2Fj_spring_cas_security_ch
                        eck
                       https://broker.brokersecureportal.com/sso/login?service=https%3A%
                        2F%2Fbroker.brokersecureportal.com%2Fbrokerconnect%2Fj_sprin
                        g_cas_security_check
                       Any additional URLs to which the Parties have previously agreed in
                        writing

               (ii) Text to be posted on Trillium URLs:

                IMPORTANT NOTICE FOR MEDICARE ADVANTAGE
                – PEACEHEALTH NOT IN-NETWORK AS OF 1/1/2020


                TRILLIUM COMMUNITY HEALTH PLAN WILL NOT
                HAVE A CONTRACT WITH PEACEHEALTH FOR
                MEDICARE ADVANTAGE PLANS, INCLUDING DUAL
                SPECIAL NEEDS PROGRAMS (DSNP), BEGINNING
                JANUARY 1, 2020. AS A RESULT, PEACEHEALTH IS
                NON-CONTRACTED AND WILL NOT BE IN-NETWORK
                WITH ANY TRILLIUM MEDICARE ADVANTAGE
                PLANS, INCLUDING DSNPs. NON-CONTRACTED
                PROVIDERS MAY NOT ACCEPT TRILLIUM.

                   (iii) Font, Point Size, Color and Location on URL where notice must
         appear:

                   On each URL, all text must be in banner format, CAPITALIZED and in

         18-point Arial font. The banner must include a red background with the text of

         the message in white lettering. The headline must be in bold font. The notice

         must be inserted between one and two inches below the top of the screen. To

         illustrate, the text will go where the words “Sample Company Post Employee

Page 5 - STIPULATED JUDGMENT OF PERMANENT INJUNCTION AND ORDER
                                    KELL, ALTERMAN & RUNSTEIN, L.L.P.
                                             ATTORNEYS AT LAW
                                        520 SW YAMHILL, SUITE 600
                                            PORTLAND, OR 97204                           00975313
                                         TELEPHONE (503) 222-3531
                                          FACSIMILE (503) 227-2980
               Homepage Notice” appear in the example below:




       5.      Warranties and Representations Regarding Compliance. The Parties agree

that on or before April 15, 2020, Health Net and Trillium shall provide a written representation

to the Court and Plaintiff that the Covered Parties and each of them have strictly complied at all

times since the date of entry of this Order with each of the terms of this Stipulated Permanent

Injunction.


       6.      Further Relief. If PeaceHealth believes that there has been a breach of the terms

of this Stipulated Permanent Injunction, then PeaceHealth may seek relief from this Court (or

any other Court of appropriate jurisdiction), including by way of a motion for contempt.

Defendants hereby acknowledge and agree that if there is a breach of this Stipulated Permanent

Injunction for any reason, then (a) PeaceHealth will be threatened with irreparable harm

justifying immediate injunctive relief, and (b) PeaceHealth may request that a Court of

appropriate jurisdiction, including this Court, order any appropriate remedy, including without

limitation, injunctive or any other affirmative relief of any type or kind. PeaceHealth shall be

Page 6 - STIPULATED JUDGMENT OF PERMANENT INJUNCTION AND ORDER
                                        KELL, ALTERMAN & RUNSTEIN, L.L.P.
                                                 ATTORNEYS AT LAW
                                            520 SW YAMHILL, SUITE 600
                                                PORTLAND, OR 97204                             00975313
                                             TELEPHONE (503) 222-3531
                                              FACSIMILE (503) 227-2980
entitled to its attorney fees and costs incurred to enforce the terms of this Stipulated Permanent

Injunction.



SO STIPULATED.



DATED this 26th day of February, 2020.                   DATED this 26th day of February, 2020.



KELL, ALTERMAN & RUNSTEIN, L.L.P.                        ANGELI LAW GROUP LLC



s/ Thomas R. Rask, III                                   s/ Joanna T. Perini-Abbott
Thomas R. Rask, III, OSB No. 934031                      David H. Angeli, OSB No. 020244
trask@kelrun.com                                         david@angeli.com
Susan T. Alterman, OSB No. 870815                        Joanna T. Perini-Abbott, OSB No. 141394
salterman@kelrun.com                                     joanna@angelilaw.com
James D. O’Donnell, OSB No. 171284                       Colin H. Hunter, OSB No. 131161
jodonnell@kelrun.com                                     colin@angelilaw.com

Attorneys for Plaintiff PeaceHealth                      Attorneys for Defendants Health Net Health
                                                         Plan of Oregon, Inc. and Trillium
                                                         Community Health Plan, Inc.




Page 7 - STIPULATED JUDGMENT OF PERMANENT INJUNCTION AND ORDER
                                         KELL, ALTERMAN & RUNSTEIN, L.L.P.
                                                  ATTORNEYS AT LAW
                                             520 SW YAMHILL, SUITE 600
                                                 PORTLAND, OR 97204                               00975313
                                              TELEPHONE (503) 222-3531
                                               FACSIMILE (503) 227-2980
                                            *****

IT IS SO ORDERED:

      27th day of ________________,
This ______         February        2020.




                                                                   s/Michael J. McShane
                                                                  ______________________________
                                                                  Hon. Michael J. McShane
                                                                  United States District Court Judge




Presented by:
KELL, ALTERMAN & RUNSTEIN, L.L.P.


s/ Thomas R. Rask, III
Thomas R. Rask, III, OSB No. 934031
trask@kelrun.com
Susan T. Alterman, OSB No. 870815
salterman@kelrun.com
James D. O’Donnell, OSB No. 171284
jodonnell@kelrun.com

Attorneys for Plaintiff PeaceHealth




 Page 8 - STIPULATED JUDGMENT OF PERMANENT INJUNCTION AND ORDER
                                      KELL, ALTERMAN & RUNSTEIN, L.L.P.
                                               ATTORNEYS AT LAW
                                          520 SW YAMHILL, SUITE 600
                                              PORTLAND, OR 97204                               00975313
                                           TELEPHONE (503) 222-3531
                                            FACSIMILE (503) 227-2980
